Citation Nr: 1230156	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  09-00 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran served on active duty from March 1986 to November 1990. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the VA RO in Nashville, Tennessee, which denied the Veteran's claim for entitlement to TDIU.  

In March 2008, the Board remanded the appeal for issuance of a statement of the case addressing the TDIU issue.  A statement of the case was issued and the Veteran subsequently perfected a timely appeal.   

In July 2010, the Veteran presented testimony before the undersigned in a travel board hearing at the RO.  A copy of the transcript has been associated with the claims folder. 

Thereafter, in and November 2010 the Board remanded the case to the RO for further evidentiary development.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's file, the Board has determined that additional development is necessary prior to the adjudication of this claim.  

The Veteran is seeking entitlement to TDIU based on her service-connected disabilities.  She is currently in receipt of service connection for paroxysmal supraventricular tachycardia, rated as 30 percent disabling; chronic pelvic inflammatory disease with fibroids, rated as noncompensable; and status post laparoscopies, rated as noncompensable.

The Board notes that the Veteran underwent a VA examination with regard to her claim for entitlement to TDIU in December 2010.  At the time of the examiner, her service connected tachycardia was evaluated as 10 percent disabling.  More recently, however, a May 31, 2012, rating decision was associated with the Veteran's Virtual VA paperless claims file, which increased the evaluation assigned to the Veteran's service-connected paroxysmal supraventricular tachycardia from the previous 10 percent to the current 30 percent.  This rating decision also reflects that the Veteran underwent a VA examination at the Nashville VA Medical Center (VAMC) on May 18, 2012.  The Board notes that the Veteran's Virtual VA paperless claims file contains a VA treatment record from May 18, 2012, indicating that an EKG was completed on this date.  However, neither the Veteran's claims file nor the Virtual VA paperless claims file contains a copy of the May 18, 2012, VA examination report.  Because VA is on notice that there are records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are potentially relevant to the TDIU claim and must be obtained. 38 C.F.R. § 3.159 (c)(2)  (2011); Bell v. Derwinski, 2 Vet. App. 611   (1992).

In addition, the Board observes that the United States Court of Appeals for Veterans Claims (Court) has held that a Veteran is entitled to a new VA examination where there is evidence, including his or her statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As it appears from the record that the Veteran underwent a VA examination recently which apparently reflected an increase in severity of a service-connected disability to warrant a higher rating, the Board finds that this claim must be remanded in order to afford the Veteran a current VA examination to determine whether the Veteran is precluded by reason of any of her service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with her education and occupational experience.

Accordingly, the case is REMANDED for the following action:

1. Any and all available VA treatment records and VA examination reports (to include a report of the May 2012 VA examination) that have not already been associated with the claims file should be obtained.  

2. Schedule the Veteran for an appropriate VA examination for her claim for entitlement to TDIU.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  

The examiner should elicit a history from the Veteran regarding her recent employment and examine the Veteran thoroughly.  After reviewing the file, noting the Veteran's reported history, and examining the Veteran, the examiner should render an opinion as to whether the Veteran is precluded solely by reason of her service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with her education and occupational experience.  

The examiner is advised that only symptoms related to the Veteran's service-connected disabilities should be considered in determining whether the Veteran is precluded from obtaining and maintaining employment.  Symptoms related to nonservice-connected disabilities should not be considered in this determination.   

The examiner should provide a complete rationale for any opinions provided.

3. Then, the RO/AMC should readjudicate the claim.  In particular, the RO should review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued.  If the benefit sought remains denied, the Veteran and her representative should be provided SSOC.  After the Veteran and her representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

